336 S.W.3d 472 (2011)
Benjamin RUSSO, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 72708.
Missouri Court of Appeals, Western District.
February 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 3, 2011.
Benjamin Russo, Appellant Pro Se.
Andrew W. Hassell, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Following the denial of parole by the Missouri Board of Probation and Parole, Benjamin Russo filed a motion for declaratory judgment, or in the alternative, habeas corpus or mandamus. The Parole Board filed a motion for judgment on the pleadings, which was granted. This appeal follows.
In Russo's sole point on appeal, he contends that the trial court erred in granting the Parole Board's motion for judgment on the pleadings because he had a protected liberty interest in being released on parole based on the parole statute in effect at the time of his conviction, and that the Parole Board's reliance on a parole statute enacted after his conviction violated his right to be free from ex post facto laws. We affirm. Rule 84.16(b).